Trespass to try titles to land, in York district, before Waties, J. Plaintiff claimed under a grant from the S-tate of South Carolina, dated 19th November, 1772. Defendant claimed under a grant from the State of North Carolina, dated in April, 1772. The plaintiff’s counsel objected to this grant from North Carolina, and contended, that North Carolina had no power, or right, to grant the land in question, and that when the grant issued, the boundary line had been run out, and was ascertained and known ; and offered parol evidence to prove the running out of the line in 1771. The judge, however, overruled the objection and motion of plaintiff’s *140counse^ Whereupon, a motion was brought before this court to set aside the nonsuit, which was suffered by the plaintiff, and grant. a new trial, on the ground that the judge was mistaken. But the motion was afterwards abandoned, it being understood, upon enqui-ring into the subject, that although the commissioners who were appointed to run out the line between the then provinces of North and South Carolina, might have commenced, and proceeded in run-ningthe same, in 1771, yet the line was not established and con. firmed by the board of trade and plantations, until long after, some time in 1773 ; and that it was agreed and ordained, that all grants issued by authority of either province, prior to the complete estab. lishment of the boundary line, should be considered valid, or to have been legally issued.